Citation Nr: 1550282	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-15 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to August 1982.  He died in July 2009, and the Appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Buffalo Education Center, which denied the Appellant's claim for Chapter 35 Dependents' Educational Assistance (DEA).  


FINDINGS OF FACT

1.  There is no evidence that the Veteran filed a claim for VA compensation during his lifetime.  

2.  The Veteran died in July 2009, and in August 2012 rating decision, service connection for the cause of the veteran's death, as well as eligibility for Chapter 35 DEA, was granted effective in July 2009.

3.  The appellant, who is the Veteran's daughter, was born in June 1982, and reached her 26th birthday in June 2008, prior to her father's death and the effective date of Chapter 35 DEA eligibility.


CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  

There is no evidence of record indicating that the Veteran filed a claim for compensation during his lifetime.  He died in July 2009, and his surviving spouse filed a claim for death benefits in July 2010.  The claim was initially denied in October 2010, but, ultimately, in an August 2012 rating decision, service connection for the cause of the Veteran's death was granted, effective in August 2009.  In addition, basic eligibility for dependents' educational assistance (DEA) was established at the same time.  

The appellant, who is the Veteran's daughter, applied for DEA in November 2012.  Her claim was denied on the basis that she had reached the age of 26 years prior to the award of service connection for the cause of the Veteran's death.    

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays.  38 U.S.C.A. § 3512(a) (West 2014); 38 C.F.R. § 21.3041(a) (2015).  Here, the appellant was born in June 1982, and, hence, reached her 26th birthday in June 2008.  Where the effective date of the DEA eligibility date occurs between the child's 18th and 26th birthdays, an extension of the eligibility period may be granted, up to a period of 8 years.  38 C.F.R. 21.3041(a)(2) (2015).  Here, however, the Veteran's death occurred after the appellant's 26th birthday, and; thus, an extended delimiting date could not be granted on that basis.  

The appellant, however, is not seeking entitlement to prospective educational assistance benefits.  Rather, the appellant claims entitlement Chapter 35 benefits as reimbursement of the cost of her college education, which she pursued from 2000 to 2004, earning a BS in Business Administration.  She states that she was unaware of the benefit at the time.  She submitted medical records which she believes show that the Veteran was disabled as of 1982, and she points out that his death was found to be the result of service-connected disability.  

However, in order for entitlement to DEA during a Veteran's lifetime, he must be adjudicated permanently and totally disabled due to service-connected disability or disabilities.  38 C.F.R. § 21.3021(a).  Here, during his lifetime, the Veteran did not file a claim for service connection.  There is no provision in the law for awarding compensation based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

Specifically, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet.App. 378 (1999).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  Here, unfortunately, the record is devoid of any type of correspondence from the Veteran expressing a desire to seek service connection during his lifetime, despite the presence of disabilities.  

Under these circumstances, the date of entitlement to DEA cannot be earlier than the date of the Veteran's death.  The Board sympathizes with the appellant's situation, but, unfortunately, her arguments are essentially equitable in nature, whereas the Board must apply the law as it stands.  The law clearly establishes the time period for eligibility for Chapter 35 DEA.  See 38 U.S.C.A. § 3512.  The stated purpose of Chapter 35 educational assistance is indeed to provide opportunities for education to children whose education would otherwise be impeded or interrupted by reason of the service-connected disability or death of a parent, and for the purpose of aiding such children in attaining the educational status which they might normally have aspired to and obtained but for the disability or death of such parent.  38 U.S.C.A. § 3500.  However, in enacting laws in support of those goals, Congress set limits on the entitlement to such benefits, including the effective dates which control in this case.  

Moreover, these restrictions apply even though the appellant and/or her father were unaware of his entitlement to VA benefits during his lifetime.  See Jaquay v. West, 11 Vet. App. 67, 73-4 (1998) (persons dealing with the government are generally charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance).  Unless all of the requirements of a particular law are met, including time limits, a claimant is not entitled to the benefit, regardless of the circumstances.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

ORDER

Entitlement to Chapter 35 dependent's educational assistance is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


